Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 31, 2019

                                        No. 04-19-00461-CV

                                          Nancy ALANIS,
                                             Appellant

                                                  v.

  WELLS FARGO BANK NATIONAL ASSOCIATION, As Trustee for the Pooling and
 Servicing Agreement Dated as of October 1, 2006 Securitized Asset Backed Receivables LLC
           Trust 2006- NC3 Mortgage Pass Through Certificates, Series 2006 NC3,
                                         Appellee

                   From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2019-CV-00584
                         Honorable David J. Rodriguez, Judge Presiding


                                           ORDER
        Appellant has filed a motion asking that we order the trial court clerk to file the complete
clerk’s record. On July 29, 2019, this court sent the trial court clerk a notice that the clerk’s
record is overdue and that it must be filed within 30 days of the letter. The trial court clerk’s
office has responded it will be filing a notice of late record because appellant has requested only
certain pages of the record to be filed.

         Because appellant’s motion is premature, we take no action on the motion at this time. If
the trial court clerk does not file a notice of late record or the clerk’s record by August 28, 2019,
as required by our July 29, 2019 letter, we will order the trial court clerk to file the entire clerk’s
record.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court